UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 1, 2009. FIRST GUARANTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 000-52748 26-0513559 (State or other jurisdiction (Commission File Number) (I.R.S. Employer incorporation or organization) Identification Number) 400 East Thomas Street Hammond, Louisiana (Address of principal executive office) (Zip Code) (985) 345-7685 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 – Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. Effective October 1, 2009, Mr. Alton Lewis has been appointed as the President and Chief Executive Officer of First Guaranty Bancshares, Inc. (“the Company”).Mr. Lewis has been a director of the Company since inception in 2007.He has been a director of First Guaranty Bank since May 2002. Prior to joining the Company, Mr. Lewis was an attorney and partner at Cashe, Lewis, Coudrain and Sandage Law Firm. No employment contract has been signed between Mr. Lewis and the Company. Information required by Item 5.02(c)(2) of Form 8-K is hereby incorporated by reference from the Company’s definitive proxy statement dated April 30, 2009. Mr. Michael R. Sharp has been appointed as an executive officer of the Company and will report directly to Mr. Lewis. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST GUARANTY BANCSHARES, INC. (Registrant) Date: October 2, 2009 By: /s/ Michele E. LoBianco Michele E. LoBianco Secretary and Treasurer (Principal Financial Officer)
